Citation Nr: 0823568	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than July 26, 1999, 
for an award of service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted entitlement to service connection for 
GERD, effective from September 26, 2002.  By January 2004 
rating decision, the RO granted an effective date of July 26, 
1999, for the grant of service connection for GERD.  In 
January 2007, the Board remanded this matter to the Appeals 
Management Center (AMC) in order to correct a due process 
deficiency.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran filed a claim for service connection for GERD prior 
July 26, 1999, more than one year after his separation from 
active duty.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 26, 
1999, for the grant of service connection for GERD, have not 
been met.  38 U.S.C.A. §§ 5100, 5101, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.151, 
3.155, 3.159, 3.400 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The United States Court of Appeals for the Federal Circuit 
held that, if a claimant can demonstrate error in VCAA 
notice, such error should be presumed to be prejudicial.  VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In February 2007, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The February 2007 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of the February 2007 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist including the criteria for 
establishing disability ratings and effective dates as 
outlined by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess, supra.  Subsequently, an August 
2007 SSOC provided him with yet an additional 60 days to 
submit more evidence.  Providing the veteran with adequate 
notice followed by a readjudication in the SSOC "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Moreover, because the 
veteran has not demonstrated any error in the VCAA notice, 
the presumption of prejudicial error as to such notice does 
not arise in this case.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claim's files, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  There 
is no pertinent evidence which is not currently part of the 
claim's files. 

Therefore, the Board finds that VA has satisfied its duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

II. Factual Background

The veteran separated from service in September 1961.  The 
first writing thereafter received by VA was in April 1965.  
At that time, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, seeking service 
connection for a "stomach and intestines" disability.  
Thereafter, by a July 1965 rating decision, the RO granted 
service connection for an irritable colon and assigned a non-
compensable rating, effective from April 1965.

By October 1965 rating decision, the RO indicated that the 
veteran's now diagnosed duodenal ulcer could not be 
disassociated from his gastrointestinal complaints for which 
he received treatment in service.  The RO then changed the 
service-connected disability to duodenal ulcer, formerly 
rated as irritable colon, and assigned a 20 percent rating, 
effective from April 1965.

Thereafter, in connection with claims for an increased rating 
for his service connected duodenal ulcer and/or in connection 
with claims for service connection for a low back disorder, 
the RO received a number of statements from the veteran in 
which he reported the following: he had an "acidy stomach 
condition" (see December 1968 statement); he had acid 
indigestion (see October 1971 and December 1989 statements); 
he was hospitalized for gastric problems caused by an "acid 
gland" injury (see October 1988 statement); he had "ulcer 
problem . . . due to damage to my acid glands[.]  In other 
words[,] the gland did not produce correctly to counter act 
acids produced by foods" (see October 1989 statement); and 
the work he did in service caused "ulcer & an acid 
condition" and, in a post-script to his statement, he 
indicated he had symptoms of acid indigestion which he 
related to the pain and stress from his lower quadrant and 
legs hurting (see October 1998 statement).

Accompanying the October 1998 statement, were VA treatment 
records that showed that in April 1998 the veteran had 
symptoms consistent with GERD.  He underwent treatment for 
GERD symptoms, and in October 1998 he was noted to have 
resolution of his symptoms of GERD.  The Board also notes 
that on VA examination, dated in May 1999, he was diagnosed 
with GERD with previous history of duodenal ulcer on current 
appropriate therapy.  

On July 26, 1999, the RO received from the veteran several 
documents, including his handwritten statements and a letter 
from a VA pharmacist, T.L-C.  In the July 1999 letter, the VA 
pharmacist indicated that the veteran was being treated for 
peptic ulcer disease and GERD, and had been treated with 
several medications since 1995.  In his statements, the 
veteran reported he had tested positive for acid reflux 
disease.  He claimed that although he reported symptoms of 
acid indigestion since service and had been self-treating 
such symptoms, finally, in April 1995, a VA treatment 
provider, T.L-C., discovered he had acid reflux and started 
treating him for those symptoms.  He also submitted an 
excerpt from a VA treatment record, which was noted to be 
from 1968 at the top of the record, in which he complained of 
frequent epigastric burning and vomiting which "scalds" his 
throat and tongue.  

By August 2003 rating decision, the RO granted entitlement to 
service connection for GERD, effective from September 26, 
2002.  The RO granted service connection for GERD essentially 
based on a finding that VA treatment records dated from 1998 
through 2003 showed that the veteran's GERD symptoms 
initially occurred due to the medications he took for his 
service-connected duodenal ulcer.  

By statement dated in August 2003, the veteran requested an 
earlier effective date of July 17, 1999, for the grant of 
service connection for GERD.  He claimed that on that date he 
filed an appeal regarding his service-connected duodenal 
ulcer and added reflux disease to his claim.

By January 2004 rating decision, the RO granted an effective 
date of July 26, 1999, for the grant of service connection 
for GERD.  

Received from the veteran in February 2007 was a VCAA Notice 
Response Form in which he indicated he had more information 
to submit.  Along with that form, he submitted a statement in 
which he basically claimed that his acid indigestion and acid 
reflux symptoms dated back to 1965, and even before 1965.  He 
claimed that when he was granted service connection for a 
duodenal ulcer in 1965, his acid reflux condition was 
completely overlooked.  He submitted a photocopy of page 5 of 
a Board decision, which he annotated to support his claim 
that his acid condition was overlooked during 
hospitalizations in 1965 and 1968.  He also submitted 
duplicate copies of a VA pharmacist's letter from 1999 and 
his handwritten statements from 2000 and 2002.

III. Analysis

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, as noted 
above, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received. While the term "application" 
is not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably, and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; Also see Norris v. West, 12 Vet. 
App. 413, 421 (1999).

The veteran contends that he should be granted an earlier 
effective date for the grant of service connection for GERD.  
Specifically, he contends that his symptoms of acid reflux 
and acid indigestion dated back to service, and to 1965 (at 
which time he was granted service connection for an irritable 
colon, which was later changed to duodenal ulcer).  He claims 
that when service connection was granted for the duodenal 
ulcer, that his acid reflux was overlooked.

There is no contention made by the veteran, nor does the 
record reflect, that the grant of service connection for GERD 
was based upon a claim filed within the first year after he 
separated from service.  Accordingly, the applicable 
regulation dictates that the effective date is the later of 
the date of receipt of the claim, or the date entitlement 
arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

Based upon a complete review of the evidence on file in this 
case, the Board finds that an effective date prior to July 
26, 1999, for the grant of service connection for GERD is not 
warranted.  In this regard, the record reflects that by 
October 1965 rating decision, the RO changed the grant of 
service connection from irritable colon to duodenal ulcer, 
and assigned a 20 percent disability rating.  However, there 
is no indication that at that time he had acid reflux or 
GERD, or that he was claiming service connection for any such 
symptoms or disability.  Furthermore, since the veteran did 
not appeal the October 1965 rating decision it became final 
and, without a showing of clear and unmistakable error, it 
may not be disturbed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2007).

Following the October 1965 rating decision, while the RO 
received numerous writings and treatment records from the 
veteran, the first time that it received any writing 
exhibiting an intent to file a claim of entitlement to 
service connection for GERD was in July 1999.  Specifically, 
on July 26, 1999, the RO received several documents which 
showed that the veteran had been diagnosed with GERD in 1998 
and had thereafter received treatment for those symptoms.  
Although documents dated prior to July 1999, and even dating 
back to 1968, show that the veteran reported many different 
gastrointestinal symptoms, including acid indigestion and 
epigastric pain, a careful review of these documents does not 
show any indication of a desire to file a claim for service 
connection for GERD.  Rather, all of the veteran's complaints 
regarding gastrointestinal symptoms prior to July 1999 were, 
in substance, attributed to his service-connected duodenal 
ulcer and therefore considered in the granting of a 
disability rating for that disability.  The record reflects 
that the RO based the eventual grant of service connection 
for GERD on VA treatment records and the VA pharmacist's 
report of July 1999.  Thus, a review of the record prior to 
July 26, 1999, shows no document which may be construed as a 
formal or informal claim for service connection for GERD.  

In this regard, while the October 1998 statement from the 
veteran mentioned acid indigestion and included VA treatment 
records showing his treatment for GERD starting in April 
1998, the Board notes that VA medical records cannot be 
accepted as informal claims for disabilities where service 
connection has not been established.  The mere presence of 
medical evidence does not establish intent on the part of the 
veteran to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (where appellant had not been 
granted service connection, mere receipt of medical records 
could not be construed as informal claim).  Merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.  Further, the mere presence of 
a disability does not establish an intent on the part of the 
veteran to seek service connection for that condition.  See 
KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995).

Thus, the prior VA medical treatment records, including those 
received in October 1998 which mention GERD for the first 
time, are not interpreted as an informal claim.  Stated 
differently, merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection 
for GERD.

Thus, the Board concludes that there is nothing to reflect a 
claim or an informal claim prior to July 26, 1999.  Thus, 38 
C.F.R. § 3.400 does not provide a basis for an earlier award 
of service connection for GERD.  The date of claim came after 
the date of entitlement; the later date is the controlling 
date for the effective date assigned under the factual 
circumstances of this case.  38 U.S.C.A. § 5110(a) (effective 
date of original claim shall not be earlier than the date of 
receipt of application therefore).  Further, the Court has 
acknowledged that the effective date based on an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a casual connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  LaLonde, supra, 
citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. 
Gober, 10 Vet. App. 391 (1997), Wright v. Gober, 10 Vet. App. 
391 (1997).

The Board appreciates the veteran's contentions regarding his 
claim, however, in view of the foregoing, the Board concludes 
that there is no basis upon which to establish an effective 
date for service connection for GERD any earlier than that 
which has been currently assigned, i.e., July 26, 1999.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, the Board 
finds that the objective evidence of record preponderates 
against a finding that an effective date earlier than July 
26, 1999, is 


warranted for the grant of service connection for GERD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to July 26, 1999, for a grant of 
entitlement to service connection for GERD, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


